Downey, J.
Action by the appellee, as payee, against the appellant, as maker of a promissory note, commenced before *61a justice of the peace, where there was judgment for the defendant. The plaintiff appealed to the circuit court, where the defendant filed an amended answer, denying that the plaintiff was a corporation. To this answer a demurrer was filed by the plaintiff, and sustained by the court.
The defendant concedes that the law is, that one executing a note to a body claiming or purporting to be a corporation is estopped to deny that it was a corporation at the time; but he alleges in his answer, that when he executed the note he believed the plaintiff was a corporation, but afterwards discovered that it was not.
The defendant cannot thus avoid the estoppel resulting from the admission in the note of the existence of the corporation. He admitted, by executing the note, that it was then a corporation. If it has since ceased to be such, he should show how. Sutherland v. The Lagro, etc., Plank Road Co., 19 Ind. 192. He admits the execution of the note, and does not deny that it was given for a sufficient consideration. His defence is neither legal nor equitable.
The judgment is affirmed, with ten per cent, damages and costs.